SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended28 February, 2011 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| Exhibit 1.1 Transaction in Own Shares released on 01 February 2011 Exhibit 1.2 Director Declaration released on 02 February 2011 Exhibit 1.3 Transaction in Own Shares released on 04 February 2011 Exhibit 1.4 Transaction in Own Shares released on 08 February 2011 Exhibit 1.5 Director/PDMR Shareholding released on 09 February 2011 Exhibit 1.6 Director/PDMR Shareholding released on 10 February 2011 Exhibit 1.7 Transaction in Own Shares released on 11 February 2011 Exhibit 1.8 Director/PDMR Shareholding released on 11 February 2011 Exhibit 1.9 Transaction in Own Shares released on 15 February 2011 Exhibit2.0 Transaction in Own Shares released on 18 February 2011 Exhibit2.1Transaction in Own Shares released on 21 February 2011 Exhibit2.2 Transaction in Own Shares released on 22 February 2011 Exhibit2.3 Director/PDMR Shareholding released on 22 February 2011 Exhibit2.4 Director/PDMR Shareholding released on 23 February 2011 Exhibit2.5 Director/PDMR Shareholding released on 23 February 2011 Exhibit2.6 Director/PDMR Shareholding released on 24 February 2011 Exhibit2.7 Transaction in Own Shares released on 25 February 2011 Exhibit2.8 Director/PDMR Shareholding released on 25 February 2011 Exhibit2.9 Transaction in Own Shares released on 28 February 2011 Exhibit 3.0 Total Voting Rightsreleased on 28 February 2011 Exhibit 1.1 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 01 February 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 51,998 ordinary shares on 31 January 2011 at prices between 394.0 pence and 487.0 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,849,765,520 ordinary shares in Treasury, and has 18,797,492,046 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.2 BP p.l.c. - Director Declaration BP p.l.c.- 02 February 2011 ﻿ The following notification is made in accordance with paragraph 9.6.13R of the FSA Listing Rules. BP p.l.c. announces that Phuthuma Nhleko, who was appointed a Non-Executive Director of BP p.lc. on 1 February 2011 (see RNS number 4347A released on 1 February 2011), has advised that he has no additional Directorships to disclose in respect of paragraph 9.6.13R (1) and no details to disclose in respect of paragraph 9.6.13R (2) to (6) of the Listing Rules. Exhibit 1.3 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 4 February 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 15,180 ordinary shares on 3 February 2011 at prices between 441.0 pence and 455.0 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,849,750,340 ordinary shares in Treasury, and has 18,797,507,226 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.4 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 08 February 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 60,668 ordinary shares on 07 February 2011 at prices between 420.0 pence and 487.0 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,849,689,672 ordinary shares in Treasury, and has 18,797,567,894 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.5 BP p.l.c. - Director/PDMR Shareholding BP p.l.c.- 09 February 2011 ﻿ BP p.l.c. was informed on 8 February 2011, by Fidelity Stock Plan Services, of the vesting of shares under the Medium Term Performance Plan ('MTPP') for the performance period 2008-2010. The following persons discharging managerial responsibility acquired the number of ADSs (ISIN number US0556221044) shown opposite their name on 7 February 2011, at US$47.98 per ADS. Mr M. Bly 5,970.557 restricted share units vested and 3,735.557 ADSs (equivalent to approximately 22,413 ordinary shares) were retained, net of tax Mrs S. Bott12,794.051 restricted share units vested and 8,316.051 ADSs (equivalent to approximately 49,896 ordinary shares) were retained, net of tax Mr R. Fryar 852.937 restricted share units vested and 545.937 ADSs (equivalent to approximately 3,276 ordinary shares) were retained, net of tax Mr H. L. McKay 7,915.708 restricted share units vested and 5,780.708 ADSs (equivalent to approximately 34,684 ordinary shares) were retained, net of tax This notice is given in fulfillment of the obligation under DTR3.1.4(1)(a)(R) Exhibit 1.6 BP p.l.c. - Director/PDMR Shareholding B﻿P p.l.c. - 10 February 2011 BP p.l.c. was advised on 10 February 2011 by Computershare Plan Managers that on 10 February 2011 the following Director and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.7645 per share through participation in the BP Sharematch UK Plan:- Director Mr I.C. Conn 65 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 65 shares Mr B. Looney 65 shares Mr S. Westwell 65 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.7 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 11 February 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 553,835 ordinary shares on 10 February 2011 at prices between 441.0 pence and 476.5 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,849,135,837 ordinary shares in Treasury, and has 18,798,121,729 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 1.8 ﻿BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 11 February 2011 BP p.l.c. was informed on 10 February 2011, by Computershare Plan Managers, of the vesting of shares under the Medium Term Performance Plan for the performance period 2008-2010. The following persons discharging managerial responsibility acquired the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their name on 4 February 2011, at £4.9057 per share. Mr R. Bondy 87,912 restricted share units vested and 43,076 ordinary shares were retained, net of tax Dr M. C. Daly 34,030 restricted share units vested and 16,674 ordinary shares were retained, net of tax Mr A. Hopwood 27,432 restricted share units vested and 13,441 ordinary shares were retained, net of tax Mr B. Looney 15,597 restricted share units vested and 7,642 ordinary shares were retained, net of tax Mr S. Westwell 62,389 restricted share units vested and 30,570 ordinary shares were retained, net of tax This notice is given in fulfillment of the obligation under DTR3.1.4(1)(a)(R) Exhibit 1.9 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 15 February 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 23,133 ordinary shares on 14 February 2011 at prices between 394.0 pence and 455.0 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,849,112,704 ordinary shares in Treasury, and has 18,798,144,862 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 2.0 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 18 February 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 6,067 ordinary shares on 17 February 2011 at prices between 441.0 pence and 455.0 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,849,106,637 ordinary shares in Treasury, and has 18,798,175,583 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 2.1 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 21 February 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 379,814 ordinary shares on 18 February 2011 at prices between 441.0 pence and 455.0 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,848,726,823 ordinary shares in Treasury, and has 18,798,555,397 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 2.2 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 22 February 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 36,066 ordinary shares on 21 February 2011 prices between 394.0 pence and 487.0 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,848,690,757 ordinary shares in Treasury, and has 18,798,591,463 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 2.3 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 22 February 2011 ﻿ BP p.l.c. was notified on 22 February 2011 by Mr I C Conn, a director of BP p.l.c., that on 22 February 2011 he acquired 1,rdinary shares (ISIN number GB0007980591) at £4.41 per share, through the exercise of options to purchase shares granted under the Sharesave UK plan. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 2.4 ﻿BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 23 February 2011 BP p.l.c. was notified on 23 February 2011 by Computershare Plan Managers that on 22 February 2011 Mr B Looney, a senior executive (person discharging managerial responsibility) of BP p.l.c., acquired 1,rdinary shares (ISIN number GB0007980591) at £4.41 per share, through the exercise of options to purchase shares granted under the Sharesave UK plan. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 2.5 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 23 February 2011 ﻿ BP p.l.c. was notified on 23 February 2011 by Ms S Bott, a senior executive (a person discharging managerial responsibility) of BP p.l.c., that on 22 February 2011 she sold 13,s (ISIN number US0556221044), equivalent to approximately 83,640 ordinary shares, at $47.48 per ADS. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 2.6 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 24 February 2011 ﻿ BP p.l.c. was notified on 23 February 2011 by Mr F L Bowman, a director of BP p.l.c., that on 23 February 2011 he acquired on the New York Stock Exchange s (ISIN number US0556221044), which are equivalent to 4,rdinary Shares, at a price of US$47.40 per ADS. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 2.7 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 25 February 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 18,693 ordinary shares on 24 February 2011 prices between 441.0 pence and 455.0 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,848,672,064 ordinary shares in Treasury, and has 18,798,625,456 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 2.8 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. - 25 February 2011 ﻿ BP p.l.c. was informed on 24 February 2011, by Computershare Plan Managers, of the following transaction. The Company's Remuneration Committee approved vesting of the restricted share award under the Executive Directors Incentive Plan (EDIP) for the period 2008-2011 for Mr I C Conn, a director of BP p.l.c. Accordingly, Mr Conn acquired 155,695 BP p.l.c. Ordinary Shares (ISIN number GB0007980591) on 22 February 2011 at £4.91 per share. Of the 155,695 Ordinary Shares acquired, 79,405 shares were deducted for tax purposes, with the remaining 76,290 shares being retained by Mr Conn. This notice is given in fulfilment of the obligations under DTR3.1.4 (1)(a)R. Exhibit 2.9 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 28 February 2011 BP p.l.c. announces that it transferred to participants in its employee share schemes 76,290 ordinary shares on 25 February 2011 prices between 441.0 pence and 455.0 pence per share. These shares were previously held as treasury shares. Following the above transaction, BP p.l.c. holds 1,848,595,774 ordinary shares in Treasury, and has 18,798,701,746 ordinary shares in issue (excluding Treasury shares). Enquiries: Fergus MacLeod, BP p.l.c. Tel: Exhibit 3.0 ﻿ BP p.l.c. - Total Voting Rights BP p.l.c. - 28 February 2011 Voting Rights and Capital - Transparency Directive Disclosure London 28 February 2011 Pursuant to Disclosure and Transparency Rule 5.6:- - The issued share capital of BP p.l.c. comprised 18,798,570,697 ordinary shares par value US$0.25 per share, excluding shares held in treasury and those bought back for cancellation, and 12,706,252 preference shares, par value £1 per share. Both the ordinary shares and the preference shares have voting rights. Preference shares have two votes for every £5 in nominal capital held and ordinary shares have one vote for every share held. - The total number of voting rights in BP p.l.c. is 18,803,653,197. This figure excludes (i) 1,848,726,823 ordinary shares which have been bought back and held in treasury by BP; and (ii) 53,774,372 ordinary shares which have been bought back for cancellation. These shares are not taken into consideration in relation to the payment of dividends and voting at shareholders' meetings. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FSA's Disclosure and Transparency Rules. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 07 March, 2011 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
